Citation Nr: 0612282	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-33 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from July 1998 to March 2003.

This appeal arises from an April 2003 rating decision of the 
Buffalo, New York Regional Office (RO) that denied the 
veteran's request for service connection for a low back 
disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not currently have a low back 
disability.  


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The June 2004 statement of the 
case, the April 2003 notice of the RO rating decision, a 
February 2003 form, and an April 2004 letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in February 
2003 and April 2004, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the February 2003 letter was sent to the 
appellant prior to the April 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board also notes that the April 2004 VCAA letter 
explicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  
Additionally, the February 2003 notice implicitly informed 
him of this duty.  This notice advised the veteran to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Moreover, the veteran circled "no" in 
response to a question on the February 2003 form asking 
whether, other than his service medical records (SMRs), the 
veteran had any additional evidence that he would like to 
have considered.  He signed and submitted this statement to 
the RO in February 2003.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  As the present appeal 
involves the issue of service connection for low back 
disability, VA believes that the Dingess/Hartman analysis 
must be applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for low back 
disability, but there has been no notice of the types of 
evidence necessary to demonstrate the severity of the 
disability or establish an effective date for any service 
connection granted.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant notice in February 2003 and a letter in April 2004 
in which it advised the veteran of the need to submit 
evidence demonstrating the existence of his claimed 
disability.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection for low back disability, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  SMRs and VA medical records 
have been obtained from every source identified by the 
veteran and are associated with the claims folder.  As the 
veteran was provided a VA examination in January 2003, the 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for a low back disability.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in the active 
military, naval or air service.  38 U.S.C.A. §§ 101 (24), 
1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

In the present claim, the only evidence of record is 
contained in the veteran's SMRs and the January 2003 VA 
examination.  On an August 1996 medical prescreening report, 
the veteran indicated that he had never had back trouble.  
October 1996 examination and medical history reports do not 
note a back abnormality upon enlistment.  In July 2002, the 
veteran filled out a medical history report and a report of 
medical assessment in connection with a Medical Evaluation 
Board (MEB) proceeding for a knee disability.  On these 
forms, the veteran indicated that he had experienced 
recurrent back pain or a back injury for which he had not 
sought treatment while in service.  The veteran also 
indicated that he had chronic lower left back pain on an 
August 2002 report of medical care.  However, a medical 
examination report from that same month indicates that his 
spine was clinically normal.  The veteran's SMRs contain no 
further mention of a back problem and record no other 
instances of the veteran complaining of or seeking treatment 
for a back problem.  

A January 2003 VA examination report indicates that the 
veteran's cervical spine flexion and extension were from 0 to 
145 degrees, tilting was from 0 to 45 degrees right and left, 
and turning was from 0 to 45 degrees right and left.  The 
examiner indicated that these results were all normal.  The 
examiner also noted that these movements did not elicit any 
pain.  Lumbar spine flexion was 0 to 90 degrees, extension 
was 0 to 15 degrees, and right and left lateral flexion was 0 
to 25 degrees.  The examiner noted that the evaluation of the 
lumbar spine was normal and could neither ascribe any 
physical diagnosis nor attribute any physical impairment to 
the veteran's complaint.  

The Board acknowledges that, by advancing this claim, the 
veteran himself may be asserting that he currently suffers 
from a low back disability that is causally linked to his 
service.  At a July 2002 MEB physical examination, the 
veteran reported being told by doctors that his back and neck 
pain were caused by his knee condition.  The claim file, 
however, contains no evidence that a medical expert has ever 
offered this opinion, and the veteran has identified no 
additional source of evidence to corroborate this assertion.  
In February 2003, the veteran signed a statement affirming 
there was no additional evidence that he would like to have 
considered.  The veteran's September 2004 appeal declared his 
intention to gather evidence from his private physician in 
support of his claim.  However, no further evidence was 
submitted, and the statement of accredited representation 
from later that month requested the case be submitted for the 
Board's consideration on the evidence of record.  

As discussed above, the only medical evidence contained in 
the record cannot ascribe a physical diagnosis or attribute 
any physical impairment to the veteran's complaint.  While 
the veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board can assign no probative value to the veteran's 
unsubstantiated statements regarding the cause of his back 
pain.  

Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  The Board 
finds the VA examiner to be a competent medical expert, and 
the examination report demonstrates the examiner's 
familiarity with the veteran's medical history.  Furthermore, 
the examination report provides a thorough opinion that 
contradicts the theory put forth by the veteran and is 
uncontradicted by other competent medical evidence.  
Additionally, the veteran's assertion that he suffers from 
back pain is, by itself, insufficient to establish a current 
disability.  The Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  Therefore, the Board places 
much probative weight on the opinion of the VA examiner and 
must reject the veteran's theory of entitlement to service 
connection based on the existence of a low back disability.

Because there is no competent evidence suggesting that the 
veteran currently suffers from low back disability, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for low back 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for low back disability is 
denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


